Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    DETAILED ACTION
1.	This office action is in response to an amendment received on 4/29/22 for patent application 17/169,493.
2.	Claims 1, 8, 15 are amended.
3.	Claims 1-20 are pending.

                                               RESPONSE TO ARGUMENTS
Applicant argues#1
Il. Non-statutory double-patenting rejection of claims 1, 8, 15
The Examiner rejects claims 1, 8, 15 under the judicially created doctrine of obviousness- type double patenting as being unpatentable over claims 1, 8, 15 of U.S. Patent Application No. 11,188,874. Applicant respectfully disagrees. Applicant submits that the claims include features not obvious in light of the *874 patent such that they are patentably distinctive over the claims of the °874 patent. For example, independent claims 1, 8, and 15 recite “calling, by the node device of the insurer, the first smart contract based on a smart contract address of the first smart contract,” and “identifying the insurance claim settlement logic in the first smart contract based on the identifier of the insured party and the logic identifier, executing, by the node device of the insurer, the insurance claim settlement logic in the first smart contract, and executing, by the insurance claim settlement logic, the claim of the insured party based on the claim settlement event data,” which are not included in the claims of the ’874 patent. Applicant submits that the amended claims obviate the double-patenting rejection.
Examiner Response
Examiner respectfully disagrees.
The limitations from the *874 patent, “obtaining by the node device of the claim  settlement agency from a distributed database of the blockchain” is akin to the limitation  from the instant invention, “calling, by the node device of the insurer, the first smart contract based on a smart contract address of the first smart contract”. A blockchain contains an address associated with a record.  
The limitation from the *874 patent, “ wherein the smart contract logic includes generation logic executable through the smart contract to generate claim settlement solution logic” is akin to the limitation, ““identifying the insurance claim settlement logic in the first smart contract based on the identifier of the insured party and the logic identifier,” from the instant application.
The limitation from the *874 patent, “includes execution logic executable through the smart contract to execute the claim settlement solution logic” is akin to the limitation, “ executing, by the node device of the insurer, the insurance claim settlement logic in the first smart contract”, from the instant invention. 
The limitation, from the *874 patent, “executing by the node device of the claim settlement agency party through the smart contract, the generation logic to generate the claim settlement solution logic based on the service behavior data in the target transaction”, where the “service behavior data of a claimant” is akin to “claim settlement event data” of the instant invention, is akin to the limitation, “and executing, by the insurance claim settlement logic, the claim of the insured party based on the claim settlement event data” from the instant invention.
Therefore the Double Patenting Rejection is maintained. 

Applicant argues#2
Prong Two requires the Examiner to (1) identify whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluate those additional elements individually and in combination to determine whether they integrate the exception into a practical application. MPEP 21065.04(d)(II). The Examiner identifies “a blockchain comprising a node device of an insurer and a node device of an insured party, and generation logic of insurance claim settlement logic in the smart contract’ as additional elements and argues that “The blockchain and the node devices are recited at a high-level of generality ... and as such are being used as a tool to implement the identified abstract idea.” Final Office Action at 17. Applicant respectfully disagrees with the Examiner’s analysis. MPEP 2106.04(d)() explicitly explains that “Step 2A specifically excludes consideration of whether the additional elements represent well-understood, routine, conventional activity.” Accordingly, in Step 2A Prong Two, examiners should ensure that they give weight to all additional elements, whether or not they are conventional, when evaluating whether a judicial exception has been integrated into a practical application. Additional elements that represent well-understood, routine, conventional activity may integrate a recited judicial exception into a practical application. Here, the Examiner does not appear to give weight to the additional elements asserted to be generic. This contradicts the explicit requirements of the MPEP.
Examiner Response
Examiner respectfully disagrees.
The limitations, “a blockchain comprising a node device of an insurer and a node device of an insured party, and generation logic of insurance claim settlement logic in the smart contract” were identified as additional elements in Step 2a prong 2. 
The examiner did not previously conclude in Step 2a prong 2, that there were additional elements that were considered to be insignificant extra solution activity. Therefore, there was no need to re-evaluate the conclusion in STEP 2B. The argument pertaining to providing a factual explanation of why additional elements are directed to WURC (Well understood routine and conventional) is rendered moot. The rejection is maintained.


Applicant argues#3
Applicant further submits that at least the following elements should also be identified as additional elements beyond the alleged judicial exceptions:
calling, by the node device of the insurer, the first smart contract based on a smart contract address of the first smart contract, and executing, by the node device of the insurer, a generation logic of the first smart contract,  generating, by the generation logic, (i) an insurance claim settlement logic corresponding to the insured party in the first smart contract based on an insurance claim settlement rule corresponding to the insured party and (ii) a logic identifier for the generated insurance claim settlement logic, and updating, by the node device of the insurer, the first smart contract to include the logic identifier in the first smart contract, wherein the first smart contract is updated with a plurality of different logic identifiers corresponding to different insured parties.
 None of these additional elements is directed to certain methods of organizing human activity, mental processes, or mathematical concepts. First, calling a first smart contract based on a smart contract address of the first smart contract, and executing a software logic clearly can only arise in the realm of computer technology. Second, using a software logic (e.g., “the generation logic”) to generate another software logic (“insurance claim settlement logic”) and logic identifier for the generated software logic also only arises in the realm of computer technology. Moreover, the claimed “updating, by the node device of the insurer, the first smart contract to include the logic identifier in the first smart contract, wherein the first smart contract is updated with a plurality of different logic identifiers corresponding to different insured parties” is to generate a single smart contract having multiple software logics for various users, which does not encompass a fundamental economic concept, mental processes, or mathematical concepts.
 Application respectfully submits that the elements identified above integrate any alleged abstract idea into a practical application of creating a smart contract on the blockchain that can be applied to a plurality of different insured parties. The technical problem solved by the claimed invention can be formulated as how to create a single smart contract including logics for different users.
These features of claim 1 can automatically generate, “(i) an insurance claim settlement logic corresponding to the insured party in the first smart contract based on an insurance claim settlement rule corresponding to the insured party and (ii) a logic identifier for the generated insurance claim settlement logic.” And based on the generated logic and logic identifier, the “first smart contract” can be updated “to include the logic identifier in the first smart contract.” The claimed first smart contract is eventually “updated with a plurality of different logic identifiers corresponding to different insured parties.” As such, a single smart contract can be continuously scaled up to accommodate increased users, providing efficiency and flexibility to the system.

The Examiner asserts that the claimed “smart contract, blockchain, and the generation logic and insurance claim settlement logic in the smart contract are recited at a high level of generality, and as such are being used a tool to implement the steps of the identified abstract idea.” Office Action at 5. Applicant respectfully disagrees.

Applicant’s invention invokes various technical elements and their interactions to achieve the claimed method. While the Examiner identified the technical elements individually, such as smart contract, blockchain, and the generation logic and insurance claim settlement logic in the smart contract, the Examiner failed to consider the interactions between them that integrate the alleged abstract idea into a practical application of processing a claim through a blockchain. For example, once a “transaction generated based on an insurance claim settlement contract,” the first smart contract is called based on a smart contract address of the first smart contract. The generation logic of the first smart contract is then executed to generate another logic based on an insurance claim settlement rule corresponding to the insured party and a logic identifier for generated logic. These operations are not any part of the conventional insurance claim settlement process, and are indeed non-abstract technical improvements on the blockchain technology that can integrate the alleged abstract idea of insurance claim settlement into a practical application.
Accordingly, Applicant respectfully submits that the claims are allowable under Step 2A Prong Two and requests that the rejection under 35 U.S.C. § 101 be withdrawn.
Examiner Response
Examiner respectfully disagrees.
The limitations “calling  by the node device of the insurer, the first smart contract; executing, by the node device of the insurer, a generation logic of the first smart contract, generating, by the generation logic, (1) an insurance claim settlement logic corresponding to the insured party in the first smart contract based on an insurance claim settlement rule corresponding to the insured party and (ii) a logic identifier for the generated insurance claim settlement logic, and updating, by the node device of the insurer, the first smart contract to include the logic identifier in the first smart contract, wherein the first smart contract is updated with a plurality of different logic identifiers corresponding to different insured parties ; updating, by the node device of the insurer, the first smart contract to include the logic identifier in the first smart contract, wherein the first smart contract is updated with a plurality of different logic identifiers corresponding to different insured parties”  are additional elements that are not indicative of integration into a practical application.
The additional elements that are recited at a high level of generality (the node device, the smart contract, and the logics associated with the smart contract) and are being used as a tool to implement the identified abstract idea.
Furthermore these additional elements are also generally linking the identified abstract idea to a particular technology (smart contracts and blockchain technology) or a field of use (settlement of insurance claims).
Therefore there are no additional elements in the claims that are indicative of integration into a practical application.
The rejection is maintained.



Applicant argues#4
Step 2B
MPEP § 2106.05 requires that examiners evaluate the claim for an "inventive concept" “furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.” MPEP § 2106.05(A) confirms that this can include “[a]dding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application, e.g., a non-conventional and non-generic arrangement of various computer components for filtering Internet content, as discussed in BASCOM” or “[o]ther meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, e.g., an immunization step that integrates an abstract idea of data comparison into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases, as discussed in Classen Immunotherapies.”
Amended claim 1 recites non-conventional and non-generic limitations including:  generating, by the generation logic, (i) an insurance claim settlement logic corresponding to the insured party in the first smart contract based on an insurance claim settlement rule corresponding to the insured party and (ii) a logic identifier for the generated insurance claim settlement logic; and updating, by the node device of the insurer, the first smart contract to include the logic identifier in the first smart contract, wherein the first smart contract is updated with a plurality of different logic identifiers corresponding to different insured parties. (Emphasis added.)
These features are other than what is well-understood, routine, conventional activity in the field of blockchain technology, indicative that an inventive concept is present.
As such, Applicant respectfully submits that if the analysis proceeds to Step 2B (which it should not), the claims expressly provide improvements to the blockchain technology by these features.
For at least the foregoing reasons, Applicant respectfully submits that the claims recite patentable subject matter and requests the withdrawal of the rejection under 35 U.S.C. § 101.

Examiner Response
Examiner respectfully disagrees.
BASCOM was found patent eligible because the ordered combination was directed toward solving a problem arising in the realm of computer networks, providing a solution rooted in computer technology.  BASCOM provided a filtering of content that was not independent of the internet.  The ordered combination of elements as set forth by BASCOM, describe a customized filtering tool with customizable features specific to each end user.  
It was the non-conventional and non-generic arrangement of known conventional elements which made BASCOM patent eligible.
Whereas as discloses in the instant specification in paras 21, 22, 30, 31 disclose  computing devices (node device) and a blockchain, recited at a high level of generality, which are being used as a tool to implement the identified abstract idea.
These recitations from the specification do not disclose a non-conventional and non-generic arrangement of known conventional pieces as was the case in Bascom.
Therefore the claimed invention is unlike the invention in Bascom.
With respect to the argument pertaining to the amended limitations “generating, by the generation logic, (i) an insurance claim settlement logic corresponding to the insured party in the first smart contract based on an insurance claim settlement rule corresponding to the insured party and (ii) a logic identifier for the generated insurance claim settlement logic; and updating, by the node device of the insurer, the first smart contract to include the logic identifier in the first smart contract, wherein the first smart contract is updated with a plurality of different logic identifiers corresponding to different insured parties”, this argument has been addressed above, see the Response to Applicant argues#3,  and also see the Response to Applicant argues#2, with respect to the argument pertaining to W.U.R.C (Well understood routine and conventional activities). 
The rejection is maintained.

Applicant argues#5
IV. Rejections of claims 1-20 under 35 U.S.C. § 103

Applicant respectfully traverses the rejections. However, to expedite prosecution, Applicant has amended the independent claims and submits that Shen, IEEE, and Hu, either alone or in combination, fail to disclose all elements of the amended independent claims. For example, Applicant submits that the cited references fail to disclose or suggest:  
generating, by the generation logic, (i) an insurance claim settlement logic corresponding to the insured party in the first smart contract based on an insurance claim settlement rule corresponding to the insured party and (ii) a logic identifier for the generated insurance claim settlement logic; and updating, by the node device of the insurer, the first smart contract to include the logic identifier in the first smart contract, wherein the first smart contract is updated with a plurality of different logic identifiers corresponding to different insured parties,   as recited in amended independent claim 1 (emphasis added).

The Examiner does not assert Shen but cites IEEE for allegedly teaching the above features of claim 1. Applicant respectfully disagrees. 
That is, IEEE teaches each policy-client smart contract includes exactly one policy and one client in a one-to-one correspondence. JEEE fails to each or suggest that a smart contract “is updated with a plurality of different logic identifiers corresponding to different insured parties,” as recited in claim 1.

When processing refund, IEEE teaches that the ID of the agent (ida), the ID of the client (idc), and the ID of the policy (idp) are pulled out from the claim submitted. See JEEE at page 3, right column (reproduced below). These identifications are used to identify the key of the correct smart contract for the client. However, JEEE still fails to each or suggest “wherein the first smart contract is updated with a plurality of different logic identifiers corresponding to different insured parties,” as recited in claim 1.

Hu fails to cure the deficiencies of Shen and JEEE. Hu is cited for allegedly teaching other aspects of the dependent claims. See Office Action at 53. However, Hu fails to teach or suggest the above-quoted elements of amended claim 1.

For at least the above reasons, amended claim 1 is allowable over the cited references. Amended independent claims 8 and 15, although of different scope, recite elements similar to those of amended claim 1, and should be allowable for reasons similar to those discussed above with respect to claim 1. The dependent claims are also allowable at least due to their dependency from one of the allowable independent claims and due to features they each recite that make them independently allowable.
Applicant respectfully requests withdrawal of the rejections under § 103. 
Examiner Response
The 35 USC 103 rejections for claims 1-20 are hereby withdrawn.







                                                 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness- type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).3. Claims 1, 8, 15 are rejected under the judicially created doctrine of obviousness type double patenting as being unpatentable over claims 1, 8, 15 of US Patent 11,188,874, herein the *874 patent.4. Although the conflicting claims are not identical, they are not patentably distinct from each other.Claim 1,8,15 of the *874 patent recites all the limitations of claims 1, 8, 15 of the instant application. However in the instant application, the recitations, “wherein the target transaction comprises service behavior” are not disclosed.
5. However it would have been obvious to a person of ordinary skill in the art to modify claims 1,8,15 of the *874 patent, by removing the limitations, “wherein the target transaction comprises service behavior” and thereby resulting in the claims of the present application, since the claims of the present application and the claims recited in the Patent document indeed do perform a similar function. 



                                          Claim Rejections- 35 U.S.C § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6. Claims 1 -20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims are either directed to a system or method or computer readable medium, which is one of the statutory categories of invention. (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to computer readable medium and system claims 8&15.
Claim 1 recites the limitations of:  
A method, applicable to a blockchain comprising a node device of an insurer and a node device of an insured party, a first smart contract comprising one or more logics for insurance claim settlement deployed in the blockchain, and the method comprising: 
obtaining, by the node device of the insurer, a second transaction generated based on an insurance claim settlement contract; 
calling, by the node device of the insurer, the first smart contract based on a smart contract address of the first smart contract, and executing, by the node device of the insurer, a generation logic of the first smart contract and generating by the generation logic, (i) an insurance claim settlement logic corresponding to the insured party in the first smart contract based on an insurance claim settlement rule corresponding to the insured party and a logic identifier for the generated insurance claim settlement logic;  and (ii) a logic identifier for the generated insurance claim settlement logic; 
updating, by the node device of the insurer, the first smart contract to include the logic identifier in the first smart contract, wherein the first smart contract is updated to include a plurality of different logic identifiers corresponding to different insured parties;
obtaining, by the node device of the insurer, a first transaction for settling a claim of the insured party, wherein the first transaction comprises an identifier of the insured party, the logic identifier, and claim settlement event data corresponding to the insured party; and 
calling, by the node device of the insurer, the first smart contract, identifying the insurance claim settlement logic in the first smart contract based on the identifier of the insured party and the logic identifier, executing, by the node device of the insurer, the insurance claim settlement logic in the first smart contract,  and executing by the insurance claim settlement logic, the claim of the insured party based on the claim settlement event data.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
The claim recites elements that are in bold above, which covers performance of the limitation as a fundamental economic practice (insurance), (e.g. obtaining, a second transaction generated based on an insurance claim settlement contract; obtaining a first transaction for settling a claim of the insured party, wherein the first transaction comprises an identifier of the insured party, and claim settlement event data corresponding to the insured party; and executing the claim of the insured party based on the claim settlement event data).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea
Claims 8, 15 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). 
Claim 1 includes the following additional elements:
A smart contract comprising one or more logics, a blockchain comprising a node device of an insurer and a node device of an insured party, and generation logic and insurance claim settlement logic in the smart contract. The smart contract, blockchain and the node devices are recited at a high-level of generality, (see paragraphs, 30, 31, 38-39 of the instant specification) and as such are being used as a tool to implement the identified abstract idea. Furthermore, the insurance claim settlement logic, (see para 39, 62 of the instant specification), is executed by a computer recited at a high level of generality, and as such is being used as a tool to implement the identified abstract steps of the claimed invention.  (See MPEP 2106.05(f), where applying a computer or using a computer as a tool to perform the abstract idea is not indicative of a practical application.)
Furthermore the additional elements (calling, by the node device of the insurer, the first smart contract  based on a smart contract of the first smart contract, and executing, by the node device of the insurer, a generation logic of the first smart contract and generating by the generation logic, (i) an insurance claim settlement logic corresponding to the insured party in the first smart contract based on an insurance claim settlement rule corresponding to the insured party and (ii) a logic identifier for the generated insurance claim settlement logic; updating, by the node device of the insurer, the first smart contract to include the logic identifier in the first smart contract, wherein the first smart contract is updated to include a plurality of different logic identifiers corresponding to different insured parties) are also generally linking the identified abstract idea to a particular technology (smart contracts and blockchain technology) or a field of use (settlement of insurance claims).
Therefore, there are no additional elements in the claim that amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8, 15 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1, 8, 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims 2-7, 9-14, 16-20 which further define the abstract idea that is present in their respective independent claims 1, 8, 15 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims 2-7, 9-14, 16-20 are directed to an abstract idea. Thus, claims 1 -20 are not patent-eligible.








                                                    No Prior Art
Based on prior art search results, the prior art of record neither anticipates nor renders
obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, the prior art does not teach regarding claims 1, 8, 15: “wherein the first smart contract is updated to include a plurality of different logic identifiers corresponding to different insured parties”.
The closest prior art of record are:
1) 	Chinese Patent Application CN 108776936 to Shen et al.
2)	M. Raikwar, S. Mazumdar, S. Ruj, S. Sen Gupta, A. Chattopadhyay and K. -Y. Lam, "A Blockchain Framework for Insurance Processes," 2018 9th IFIP International Conference on New Technologies, Mobility and Security (NTMS), 2018, pp. 1-4.
3)	US 2018/0218343 to Kolb et al.



                                                            CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        5/10/2022